                                                                                                               •••••••
                                                                                                               ~at&t
  3048193, 9/1/2020, AJ

                                   Please call (800) 635-6840 for processing of this request

F; I f    (()J -( ::, 0 L{           8'1 t?3                  Facsimile (888) 938-4715
                                                 AT&T EXIGENT CIRCUMSTANCES FORM-
                                                                                                                                  /
                                  TRANSACTIONAL RECORDS WITHlWITHOUT                                       LOCATION

                              ATTENTION: Please complete all four steps below

  From:      AT&T 33408
                  (Name/Law Enforcement           Agency)

               Re: Wireless Number:




           Step 2)   What information is requir~d ~           AT&T? (Check all that apply)

                     Subscriber
                     Call Records
                                                  ~
                                                  0
                     Call records with locationtt[" --
                     Date Range and Times of Call Rec~
                                                       ~            ~
                                                                           /+ t+-
                                                                             nR
                                                                                 r          v:>
                                                                                               If
                                                                                                    I C e (f
                                                                                                     <j?    htM y$
                                                                                                                   ;
                                                                                                                         -'~ ;,
                                                                                                                         I




                     Select Time Zone 0 Eastern.)!{ Central 0 Mountain 0 Pacific 0 UTC                                            o Other              _
                     Precision Location (Mobile Locator Tool)           K/
                     Email address for ongoing precision location updates
                                                                          b/'(l
                                                                              .;;
                                                                                         i'r
                                                                                          l(\
                                                                                            Y\ (e 0 VII
                                                                                                               .
                                                                                                                                      tv!   JJav\   dS(NI   @';.JDII
                     Olfler (Please Qesenbe)          0          rec ~S',    ~        OrA      ',~                                    . co",,",

           Step 3) Handwrite or type the full name and title of the sworn law enforcement officer who is making this request:




           Step 4) Date & Sign:

                                                          _   ____""L...>...-_,201_    ?fJ          rv
                                                                                      Signature of sworn law enforcement officer or designee-
                                                                                      -(Complete below if signing as a designee)

  Note: Please make sure all four steps are complete

                                                                                      Printed name of designee

                                                                                      Title of designee

  The above signed certifies and represents that he or she has authority on behalf of the law enforcement agency identified to make this request and
  receive the disclosed content, record or information, and that the information requested is expected to be responsive to the emergency as outlined in 18

  18 U.S.C. § 2702(b) «8) provides for the disclosure of the contents of communication pertaining to a customer or subscriber, and 18 U.S.C. § 2702(c)(4)
  provides for the disclosure of a record or other information pertaining to a customer or subscriber, to a government al entity where "the provider in good
  faith, believes that an emergency involving danger of death or serious physical injury to any person requires" disclosure without delay;
  The above signed is presenting facts or other information for AT&T's consideration in responding to this request.


                     Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1 of 2 Document 47-5
                                                                                                                                                                          .at&t
                                     AT&T Mobility Court Order Law Enforcement Worksheet
This worksheet MUST be completed and provided with EACH Court Order. Failure to provide this information will result in the inability of the
Global Legal Demand Center to comply with your request.

 Complete and remit with each Court Order to the Global Legal Demand Center:
 North Palm Beach, FL II Phone: 1-800-635-68401/ Fax: 1-888-938-4715

 Date Submitted:           ott (0 ( 1?'O h2  )
                                                                                           Agency __             f3b+--=--=Cb"---                               _
 Target Number(s):                                                              CALEAVoice Delivery (If Applicable):

 Target No.: (Q           ('1 - 1off ....3(p O~                              Voice Delivery Number:                                                             _
 Target      No.:                                                   _        Voice Delivery Number:

 VoLTE:        0 IP Delivery               0 Out Dial Delivery (AT&T will use the same Voice Delivery Number(s)                                                       listed above)

 Order Duration

 Order Start Date:                                    Order End Date:                                          Court Issued RefNumber                                                     _



 CALEA                                                    ile Locate Tool                                                              Historical Records

~en       Register Trapffrace                                                                                                         ~Subscriber       Information

 o Full Content                                   o   30 Min                                                                           o   Call DetaiislAIl Usage

 o Packet Data                                    060 Min                                                                              From:                       To:                _

'X    With Cell Site Location                                                                                                          o   Historical Precision Location
                                                                                                                                               ______           To:                   _
 o    With SMS Content

 VoicelPen CFID                                   Delivery Email 2 -=t;:.._j.;::..l..-'--'--'<--=-=--=: _ ___,,"----'-=-'--'--.;4"~    0 Tower Search
 Packet Data CFID                      _          *Requires Active CALEA Request                                                       o   Other                                 _


 LEA Information:

 Tech Agent Name:           5k              AJr(lt)Vt:             Tech Agent Number             d=Wd ,.1(11)- :;            v,~       Tech Agent Fax:     L/L1-l! 8tl.- 3> ~ S;-V
 Tech Agent Email:       ?lq~Jre",,;                      e...R-b: -80"
 Case Agent Name:         m   Qi\(      ]')a" iJ!,lft1             Case Agent Number:            'il I{ -7~           -<j)tj II        Case Agent Fax:                           _

 Case Agent E-Mail:       lY' ~    lP~v ,.ISCM e_:~,'.SDV
 Billing Name:      -r='B:l.      -~W1lA.                                                 Billing Contact Number:                                              _

 Billing Address:       t>v.',\ ri iV1~           ~   J   9 s~A              ! ~                   'TO,       \[   fr l r ,'5 C
 Other Relevant Billing lnformation:~                        ~                             ~~      __       ~~                                                      _
 (The Global Legal Demand Center provides the last 4 digits of the Target Number on each invoice. Please indicate any additional information required by your agency)


 REQUESTS FOR RE-BILLING DUE TO A DIFFERENT NAME OR ADDRESS WILL BE CHARGED $50.00.

                                                                                J121 e Vl1Ot: I                    r2, r ~V~r i
                          ret i       $.
 List All Other Contacts authorized to discuss this order: tl

                                            tn\       occ...+;          O'\.t                         3~           fil\C    k {P. C~
 (The Global Legal De and Center will NOT discuss this Order with any Agents not listed above, please provide the names of all back-up Agents, etc.)
                                                          AT&T Proprietary (Restricted) - Global Legal Demand Center
                  Only for use by authorized individuals or any above-designated                  team(s) within the AT&T companies and not for general distribution




                     Case 2:20-cr-00170-JPS Filed 12/23/20 Page 2 of 2 Document 47-5
